MEMORANDUM2
Otis H. Booker, IV, a California state prisoner, appeals pro se the district court’s order construing his habeas petition as a complaint under 42 U.S.C. § 1983, and dismissing it under 28 U.S.C. § 1915A(a). In his petition, Booker sought release from administrative segregation into the general prison population on the grounds that evidence of his association with a prison gang was unreliable. We have jurisdiction pursuant to 28 U.S.C. § 1291.
The district court did not abuse its discretion by construing Booker’s habeas petition as a section 1983 complaint. See Wilwording v. Swenson, 404 U.S. 249, 251, 92 S.Ct. 407, 30 L.Ed.2d 418 (1971) (per curiam) (federal court may construe habeas petition as section 1983 complaint); Toussaint v. McCarthy, 801 F.2d 1080, 1102-03 (9th Cir.1986) (release of prisoner from administrative segregation falls within ambit of section 1983 action).
We review de novo the legal conclusion that “some evidence” supports the decision to place a prisoner in administrative segregation. See Cato v. Rushen, 824 *432F.2d 703, 705 n. 2 (9th Cir.1987) (citing Toussaint, 801 F.2d at 1087). The district court properly concluded that evidence of Booker’s gang affiliation was sufficiently substantive and reliable to constitute “some evidence.” See Toussaint, 801 F.2d at 1104-05; Zimmerlee v. Keeney, 831 F.2d 183, 186-87 (9th Cir.1987) (per curiam).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.